Citation Nr: 0718977	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spinal stenosis, 
herniated disc, bulging disc, and pinched nerves of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1988 and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Salt Lake City, Utah.  This 
issue was remanded for additional development in November 
2006 and is again before the Board for appellate review.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in July 2006.


FINDINGS OF FACT

1.  The veteran's service medical records reveal he was 
treated for recurrent testicular and groin pain of unclear 
etiology beginning in 1982.

2.  Competent, probative medical evidence relates the 
veteran's currently diagnosed spinal stenosis, herniated 
disc, bulging disc, and pinches nerves to his continued 
testicular and groin pain.


CONCLUSION OF LAW

Spinal stenosis, herniated disc, bulging disc, and pinches 
nerves of the lumbar spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As the benefits sought (service connection) have been 
resolved in the veteran's favor and the issues of disability 
ratings and effective dates will be determined in the first 
instance by the RO, any deficiencies in VA's notice and 
assistance are not prejudicial as to the matter decided 
herein.

Legal Criteria

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Factual Background

The veteran's service medical records are negative for any 
complaints associated with his spine.  The veteran contends 
that his current back disability was evidenced by his 
complaints of groin and testicular pain that began while he 
was in basic training in January 1982.  See January 1982 
service medical record (contains assessment of probable mild 
epididymitis).  An October 1982 service medical record shows 
the veteran had recurrent right testicular and groin pain not 
directly related to activity but occurred after strenuous 
activity and contains an assessment of possible early right 
inguinal hernia.  An October 1982 consultation medical record 
contains an assessment of muscle strain versus pain and notes 
lower right abdominal wall muscle laxity.  See also October 
1984 consultation medical record (assessment of muscle 
strain, early herniation not palpable).  A February 1988 
consultation record indicates examination of the veteran 
revealed no hernia.

The evidence of record contains evidence of a current spine 
disability: a December 1998 private radiology report contains 
an impression of substantial spinal stenosis at L3-4 due to 
fairly marked disc bulging and moderate severe facet joint 
arthrosis and prominent right posterior paracentral disc 
herniation at L5-S1.

A January 1999 letter from a private physician notes the 
veteran presented with testicular pain and that the nerves 
that are responsible for the testicular region arise from 
sacral dermatomes, particularly S3-4.  He continued that if 
the veteran had some irritation of his sacral nerve roots at 
the level of L3-4, it could explain his pain although this 
would be "extremely unusual."  A letter from later in 
January 1999 indicates the veteran improved following a 
couple of lumbar epidural steroid injections.  However, the 
physician indicated, "Frankly, I do not know where his pain 
is coming from."  He noted that while the fact the epidural 
steroid injections helped was suggestive of lumbar pathology 
being responsible for his symptoms, it could also have just 
been the systemic, nonspecific anti-inflammatory effect of 
the steroids.  He doubted that his L4 nerve root was 
responsible for this groin and testicular pain.  An August 
2001 letter from a private physician indicates clinically the 
veteran had congenital spinal stenosis with some relatively 
minor degenerative changes but the veteran's innervation to 
the testicles comes above the level of the primary problem.  

A private neurologist indicated in a March 2005 letter that 
the physician had reviewed the veteran's previous medical 
records significant for ongoing problems with right 
testicular and groin pain beginning as far back as January 
1982 and noted that the veteran's lumbar spine had not been 
evaluated in service.  He then indicated that although 
uncommon, testicular and groin pain was reported with lumbar 
disc herniation and nerve root impingement in some patients.  
The physician wrote he believed it was at least as likely as 
not that the veteran's lumbar condition was present in 1982 
and was contributing to his right groin and testicular pain.  
He noted the origin of the veteran's problems appeared to 
have originated in 1982 and that his previous workup for 
right testicular and groin pain was completely unrevealing as 
far as the origin and he now had a clear-cut disease found on 
lumbar imaging.

In March 2005 VA obtained a fee-based review of the veteran's 
medical record and the neurologist indicated that he 
concurred with the August 2001 opinion that the veteran's 
groin pain would be an unusual symptom related to an L3-4 or 
L4-5 disc problem and he felt it was less likely than not the 
veteran's currently diagnosed discogenic condition was 
connected with episodes of epididymitis that began in 1982.  
A January 2007 VA examination report reflects the VA examiner 
noted that epididymitis may be a mid-diagnosis and lumbar 
stenosis may have been etiology of the symptoms in the 1980s.

Legal Analysis

The competent medical evidence of record clearly indicates it 
is unusual for the veteran's groin and testicular pain to be 
related to his currently diagnosed lumbar spine disability.  
While the March 2005 VA obtained opinion indicates it was 
less likely than not that the condition was connected to the 
veteran's in-service epididymitis, the January 2007 VA 
opinion indicates the in-service diagnosis of epididymitis 
may have been a mis-diagnosis.  The private neurologist, via 
letter in March 2005, noted the veteran's ongoing problems in 
service which were never clearly diagnosed and opined that it 
was at least as likely as not that the veteran's current 
disability originated in 1982.  However, the neurologist did 
not address the fact other medical providers noted that the 
veteran's level of lumbar involvement was not the level 
associated with groin pain.  Additionally, the VA examiner 
indicated in January 2007 that the veteran's current lumbar 
stenosis may have been the etiology of the symptoms in the 
1980s but therefor also suggested it may not have been the 
etiology of the symptoms.  The competent medical evidence 
currently of record is each individually problematic and not 
of the highest probative value.  

The record is clear that the veteran currently suffers from 
testicular and groin pain and had similar complaints while on 
active duty.  Sufficient medical evidence relates the 
veteran's currently diagnosed lumbar spine disability to his 
in-service complaints such that when the record is viewed as 
a whole the evidence rises to at least the level of equipoise 
of a positive association.  As such, when reasonable doubt is 
resolved in the veteran's favor, service connection is 
warranted for spinal stenosis, herniated disc, bulging disc, 
and pinches nerves of the lumbar spine and this appeal is 
granted.  See 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for spinal stenosis, herniated disc, 
bulging disc, and pinches nerves of the lumbar spine is 
granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


